The opinion of the court was delivered by
Stiles, J.
The only point of difference between this case and that of Maxon v. School District No. 34, Spokane County, 5 Wash. 142 (32 Pac. Rep. 110), is that judgment had been obtained against the contractor before the suit was brought against the district, and complaint is made that the district should have been made a party to the former suit; the evident answer to which is that the statute does not so require.
It is also urged that art. 9, § 2 of the constitution is violated by mailing the law of 1888, requiring bonds to be taken by school districts as municipal corporations. The section alluded to is as follows:
“The legislature shall provide for a general and uniform system of public schools. The public school system shall *122include common schools, and such high schools, normal schools and technical schóols as may hereafter be established. But the entire revenue derived from the common school fwnd, and the state tax for common schools, shall he exclusively applied to the support of the common schools. ’’
What is meant by the “common school fund” in the second section is fully set forth in the third section. As yet there does not appear to be a “ state tax. ” But neither of these funds need be trenched upon to pay this judgment, since the districts have other resources which are provided in Gen. Stat., §§ 817, 818, 820. Sec. 792 makes it the duty of the boards of directors to pay judgments against their districts.
Judgment affirmed.
Dunbar, C. J., and Scott and Anders, JJ., concur.
Hoyt, J., concurs in the result.